DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-18 of U.S. Application No. 16/063,594 filed on 06/18/2018 have been examined.
The amendment filed on 10/22/2020 has been entered and fully considered.
The Terminal Disclaimer has been filed and entered on 01/08/202.
Claims 1-11, 13-15, and 17-18 have been amended.
Claim 12 has been canceled.
Claims 1-11 and 13-18 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1-2, 5, 8-10, and 16 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1-2, 5, 8-10, and 16 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 3-4, 6-7, and 11 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 3-4, 6-7, and 11 have been withdrawn.

Examiner’s Note
A possible Double Patent rejection regarding patent US 10,063,594 was identified during the updated search. Terminal Disclaimer that was filed on 01/08/2021 has been entered and considered to overcome the possible Double Patenting rejection. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed over the prior art of record.
The closest prior art of record is Rennie et al. [USPGPub 2015/0106299], hereinafter referred to as Rennie.
Rennie discloses a method for mapping data relating to a condition on a road, the method comprising the following steps: 	a step of recording, in a database, information, determined by a vehicle travelling on a road, relating to a weather condition on the road; 	a step of recording a GPS position of the vehicle corresponding to the recorded information relating to the weather condition on the road; and 	a step of displaying, on a map showing a route followed by the vehicle, the weather condition as a function of the GPS position.
As per claims 1 and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the determination by the vehicle of the information relating to a weather condition on the road comprises the following steps: (1) a step wherein a measurement of an acoustic signal produced by the tires of the vehicle travelling over a surface of the road is recorded during a given time frame, (2) a step wherein a spectral power density of the acoustic signal is determined over a given frequency interval, (3) a step wherein the frequency interval is segmented into a plurality of frequency bands with previously determined widths, and with each frequency band is associated a data value representative of a measured mean acoustic power within the frequency band, wherein the plurality of representative data values that were obtained from a measurement form variables of a vector associated with the measurement, and 50225486-vi(4) a step wherein a condition of the road and of the tires is determined in accordance with the vector associated with the measurement, by means of a discriminating analysis of the vector based on a learning database formed from a set of vectors associated with measurements previously carried out and recorded, according to steps (1) through (3), under known driving conditions according to parameters each representing a given condition of the road and of the tires, wherein the representative data values forming the variables of the vector associated with a measurement are obtained by determining a ratio between the measured mean acoustic power within a frequency band and a measured total acoustic power over the entirety of the frequency interval.
Claims 2-11, 13-16, and 18 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662